DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-6 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims 3-6.  See MPEP § 608.01(n).  Accordingly, the claims 3-6 not been further treated on the merits. In this instance, dependent claim 3 requires “one of claims 1 and 2 [emphasis added]”. This is improper-a multiply dependent claim may only be multiply dependent in the alternate. All of claims 4-6 further depend from any one of claims 1-5. Furthermore, a multiple dependent claim may not depend from a previous multiple dependent claim. Therefore, even assuming arguendo that claim 3 was in proper multiple dependent form, claims 4-6 would still be improper as these claims are likewise multiple dependent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner (U.S. Patent Application Publication Number 20110201867, from hereinafter “Wagner”).
In regards to claim 1, Wagner teaches a compression member for insertion into a pig for transporting a container of biohazardous materials (see, i.e., FIG. 8, paragraphs 0108-0113), the compression member comprising: a flange maintained in spaced relation with an annulus by pillars (FIGS. 3-8 and 10, paragraphs 0092-0094); and spaced apart pivotable grip components supported by the annulus and extending downwards from the annulus between respective ones of the pillars towards, but not into contact with, the flange (FIGS. 3-8 and 10, paragraphs 0106-0108), the pivotable grip components resiliently compressible inwardly against the container when the container is received within the compression member (FIGS. 3-8 and 10, paragraphs 0106-0108).
In regards to claim 2, Wagner teaches a ramp on an outward-facing surface of each of the grip components (FIGS. 3-8 and 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881